Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [before 9 September 1778]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


[before September 9, 1778]
M. Le Roy est bien fâché de s’en aller à Paris sans avoir eu l’honneur de voir Monsieur Franklin depuis son retour. Il a envoyé hier deux fois chez lui pour aller lui gagner une partie d’échecs mais toutes ces deux fois là il n’y étoit pas. Il lui fait demander s’il a recu des nouvelles de M. D’Estaing. II lui renouvelle les assurrances sincères de tout son attachement.
 
Addressed: A Monsieur / Monsieur Franklin / Deputé du Congrès
